STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DANIEL BONNETTE AND MARY NO. 2022 CW 0633
BONNETTE

VERSUS

OUR LADY OF THE LAKE SEPTEMBER 19, 2022

HOSPITAL, INC., ET AL

 

In Re: Daniel and Mary Bonnette, applying for rehearing, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 713905.

 

BEFORE: WHIPPLE, C.J., McDONALD, THERIOT, CHUTZ, AND PENZATO, JJ.
APPLICATION FOR REHEARING GRANTED. WRIT DENIED.

VGW
MRT
WRC

McDonald, J., dissents and would deny the application for
rehearing.

Penzato, J., dissents and would deny the application for
rehearing. The evidence reflected that following his September
19, 2017 appointment with Dr. Accardo, at the latest, Mr.
Bonnette had information sufficient to excite attention and put
him on guard calling for inquiry. By that time, the Bonnettes
knew that Mr. Bonnette suffered from repeated infections and
ultimately osteomyelitis, that the hardware, originally designed
to be permanent, had been removed and that he had a non-union.
In fact, he admitted in his deposition testimony which was
admitted into evidence that at that time “we figured something
was wrong somewheres [sic]”. This case does not present a
Situation where Mr. Bonnette should have known of the alleged
malpractice. As his own testimony exemplifies, he knew of the
alleged malpractice at least by September 19, 2017. see
Cleveland v. Our Lady of the Lake Hospital, Ine., 2021-0777 (La.
App. list Cir. 11/5/21), 2021 WL 5152751. Further as revealed in
Mrs. Bonnette’s testimony, she did her own internet research to
find a non-union specialist and ultimately scheduled the
appointment with Dr. Brinker in Houston. With knowledge of this
information and personal research and inquiry concerning the
qualifications of subsequent providers, the failure to call for
further inquiry was unreasonable. Request for Medical Review
Panel by Wilson v. Whitfield, 2017-1723 (La. App. ist Cir.
5/23/19), 277 So.3d 370, 375-76, writ denied, 2019-00983 (La.
10/1/19), 280 So.3d 157, writ denied sub nom., Andrews v.
Berkshire Hathaway Insurance Company, 2019-01114 (La. 10/8/19),
280 So.3d 591, citing Campo v. Correa, 2001-2707 (La. 6/21/02),
828 So.2d 502.

 

COURT OF APPEAL, FIRST CIRCUIT

gon)

DEPUTY CLERK OF COURT
FOR THE COURT